DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on November 5, 2021.
Claims 1-3, 5-6, 8-11, 13-14, 16-17, and 19-20 are pending.
Claims 1-3, 5-6, 8-11, 13-14, 16-17, and 19-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of provisional application No. 62/401,946 filed on September 30, 2016 and No. 62/406,003 filed on October 10, 2016 under 35 U.S.C. 119(e) is 
The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112, first paragraph (i.e. must satisfy both the written description and enablement requirements of 35 U.S.C. 112, first paragraph; see MPEP § 2136.05, 2163.03(III) and 706.02(b)).
The disclosure of the provisional applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. In particular, the provisional applications do not disclose “transmitting uplink signals during a contention-based random access procedure by a user equipment,” “transmitting, to the base station, a random access preamble through a first message,” “receiving, from the base station, a random access response including an uplink grant through a second message in response to the random access preamble,” “transmitting a third message in response to the random access response to the base station based on the uplink grant and based on the indicated scheme,” and “considering the contention-based random access procedure successfully completed upon a successful reception of a fourth message in response to the third message.” Therefore, claims 1-3, 5-6, 8-11, 13-14, 16-17, and 19-20 are not given the filing date of the provisional application, since the provisional application does not provide adequate written description support or enablement for those claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-11, 13-14, 16-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-9, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly et al. (US 2018/0116000 A1, “Ly”).
Regarding claims 1 and 8, Ly discloses a method of transmitting uplink signals during a contention-based random access procedure by a user equipment in a wireless communication system (UE 515 performing a contention-based random access procedure, see FIG. 5 and ¶ 47), the method comprising: 
 system information including information indicating one of a cyclic prefix-orthogonal frequency divisional multiplexing (CP-OFDM) scheme or a discrete Fourier transform-spreading-OFDM (DFT-s-OFDM) scheme (the UE receives, from a base station, system information including an indication of receive capabilities of the base station, such as CP-OFDM waveform receive capability and/or DFD-s-OFDM receive capability, see step 525 in FIG. 5 and ¶ 64); 
transmitting, to the base station, a random access preamble through a first message (the UE transmits, to the base station, Msg1 including RACH preamble, see step 530 in FIG. 5 and ¶ 65); 
receiving, from the base station, a random access response (RAR) including an uplink grant through a second message in response to the random access preamble (the UE receives, from the base station, Msg2 or random access response message, which includes an uplink grant, see step 535 in FIG. 5 and ¶ 66); 
transmitting a third message in response to the RAR to the base station based on the uplink grant and based on the indicated scheme (when the system information indicates that the base station has a CP-OFDM waveform receive capability and a DFT-s-OFDM waveform receive capability [i.e., “based on the indicated scheme” as claimed], the base station transmits the RAR message including an indication of a type of uplink resource assignment included in the RAR message and the indicated type of uplink resource assignment, such as a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment [i.e., “based on the uplink grant” as claimed]; the UE then uses the indicated type of uplink resource assignment [i.e., “based on the uplink grant” and also “based on the indicated scheme”] to transmit a Msg3, see step 540 in FIG. 5 and ¶¶ 68, 78); and 
considering the contention-based random access procedure successfully completed upon a successful reception of a fourth message in response to the third message (if the UE receives a contention resolution message from the base station, then the UE considers the contention-based random access procedure successful, see step 545 in FIG. 5 and ¶ 69; if the UE does not receive a contention resolution message, then the contention resolution timer started by the UE expires and cause the UE to initiate another random access procedure, see step 545 in FIG. 5 and ¶ 69).
Furthermore, regarding claim 8, Ly discloses a user equipment configured to operate in a wireless communication system (UE 515 and 1115 in FIG. 5 and 11), the user equipment comprising: 
a receiver (transceiver 1130, see FIG. 11); 
a transmitter (transceiver 1130, see FIG. 11); and 
a processor operatively connected to the receiver and the transmitter (processor 1110, see FIG. 11).
Regarding claims 6 and 20, Ly discloses wherein the third message is transmitted through a physical uplink shared channel (PUSCH) (the UE transmits Msg3 through PUSCH, see step 540 in FIG. 5 and ¶ 68).
Regarding claim 9, Ly discloses a method of receiving uplink signals during a contention-based random access procedure by a base station in a wireless communication system (base station 505 receiving uplink signals during a contention-based random access procedure, see FIG. 5 and ¶ 47), the method comprising: 
transmitting, to a user equipment, system information including information indicating one of a cyclic prefix-orthogonal frequency divisional multiplexing (CP-OFDM) scheme or a discrete Fourier transform-spreading-OFDM (DFT-s-OFDM) scheme (the base station transmits, 
receiving, from the user equipment, a random access preamble through a first message (the base station receives, from the UE, Msg1 including RACH preamble, see step 530 in FIG. 5 and ¶ 65); 
transmitting, to the user equipment, a random access response (RAR) including an uplink grant through a second message in response to the random access preamble (the base station transmits, to the UE, Msg2 or random access response message, which includes an uplink grant, see step 535 in FIG. 5 and ¶ 66); 
receiving a third message in response to the RAR from the user equipment based on the uplink grant and based on the indicated scheme (when the system information indicates that the base station has a CP-OFDM waveform receive capability and a DFT-s-OFDM waveform receive capability [i.e., “based on the indicated scheme” as claimed], the base station transmits the RAR message including an indication of a type of uplink resource assignment included in the RAR message and the indicated type of uplink resource assignment, such as a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment [i.e., “based on the uplink grant” as claimed]; the UE then uses the indicated type of uplink resource assignment [i.e., “based on the uplink grant” and also “based on the indicated scheme”] to transmit a Msg3, see step 540 in FIG. 5 and ¶¶ 68, 78); and 
considering the contention-based random access procedure successfully completed upon a successful transmission of a fourth message in response to the third message (if the base station successfully decodes the initial PUSCH transmission of the UE, then the base station transmits a 
Regarding claim 14, Ly discloses wherein the third message is received through a physical uplink shared channel (PUSCH) (the base station receives Msg3 through PUSCH, see step 540 in FIG. 5 and ¶ 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Qualcomm (Waveform Candidates, 3GPP TSG-RAN WG1 #84b [R1-162199], included in the IDS submitted on July 12, 2019).
Regarding claims 2 and 16, Ly discloses the transmission of the third message (the UE transmits the Msg3, see step 540 in FIG. 5 and ¶¶ 68, 78).
However, Ly does not explicitly disclose wherein applying a modulation scheme with a lowest modulation order to the transmission of the message is allowed only when the DFT-s-OFDM scheme is indicated.
Qualcomm discloses wherein applying a modulation scheme with a lowest modulation order to the transmission of the message is allowed only when the DFT-s-OFDM scheme is indicated (single carrier and DFT-s-OFDM can be more appropriate for scheduled transmission with lower order modulation for power limited devices, see pg. 10, ¶¶ 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ly as taught by Qualcomm, since the modification, as suggested in pg. 10, ¶¶ 1-2 of Qualcomm, enables the wireless communication system to use lower or lowest order modulation, such as QPSK, only when single carrier or DFT-s-OFDM is used, thereby ensuring that a modulation scheme with lower throughput is paired with a waveform with lower throughput (e.g., QPSK with DFT-s-OFDM) and a modulation scheme with higher throughput is paired with a waveform with higher throughput (i.e., the wireless communication system avoids using a MCS that provides lower throughput with a waveform that provides high throughput).
Regarding claim 10, Ly discloses the reception of the third message (the UE transmit the Msg3 to the base station, see step 540 in FIG. 5 and ¶¶ 68, 78). 
However, Ly does not explicitly disclose wherein applying a modulation scheme with a lowest modulation order to the reception of the message is allowed only when the DFT-s-OFDM scheme is indicated.
message is allowed only when the DFT-s-OFDM scheme is indicated (single carrier and DFT-s-OFDM can be more appropriate for scheduled transmission with lower order modulation for power limited devices, see pg. 10, ¶¶ 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ly as taught by Qualcomm, since the modification, as suggested in pg. 10, ¶¶ 1-2 of Qualcomm, enables the wireless communication system to use lower or lowest order modulation, such as QPSK, only when single carrier or DFT-s-OFDM is used, thereby ensuring that a modulation scheme with lower throughput is paired with a waveform with lower throughput (e.g., QPSK with DFT-s-OFDM) and a modulation scheme with higher throughput is paired with a waveform with higher throughput (i.e., the wireless communication system avoids using a MCS that provides lower throughput with a waveform that provides high throughput).

Claims 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Kim et al. (US 2019/0239123 A1, “Kim”).
Regarding claims 3, 11, and 17, Ly discloses wherein the system information is broadcasted by the base station (the base station transmits the system information, see step 525 in FIG. 5 and ¶ 64).
However, Ly does not explicitly disclose is periodically broadcasted.
Kim discloses is periodically broadcasted (a base station transmits a broadcast channel including system information periodically, see ¶ 105-06).
.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Imamura (US 2010/0034152 A1, included in the IDS submitted on June 10, 2020).
Regarding claims 5 and 19, Ly discloses wherein when a waveform of the third message is generated according to the CP-OFDM scheme, resource allocation are supported for transmitting the third message (when the system information indicates that the base station has a CP-OFDM waveform receive capability and a DFT-s-OFDM waveform receive capability [i.e., “based on the indicated scheme” as claimed], the base station transmits the RAR message including an indication of a type of uplink resource assignment included in the RAR message and the indicated type of uplink resource assignment, such as a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment [i.e., “based on the uplink grant” as claimed]; the UE then uses the indicated type of uplink resource assignment [i.e., “based on the uplink grant” and also “based on the indicated scheme”] to transmit a Msg3, see step 540 in FIG. 5 and ¶¶ 68, 78), and 
wherein when the waveform of the third message is generated according to the DFT-s-OFDM scheme, resource allocation is supported for transmitting the third message (when the system information indicates that the base station has a CP-OFDM waveform receive capability 
However, Ly does not explicitly disclose when a message is generated according to the CP-OFDM scheme, both distributed resource allocation and localized resource allocation are supported, and when the message is generated according to the DFT-s-OFDM scheme, only the localized resource allocation is supported.
Imamura discloses when a message is generated according to the CP-OFDM scheme, both distributed resource allocation and localized resource allocation are supported (the UE selects OFDMA as the uplink modulation scheme if the DCI includes non-contiguous RB allocation, where non-contiguous RB allocation includes both main RB allocation [i.e., localized] and additional RB allocations in non-contiguous manner [i.e., distributed resource allocation], see FIG. 6 and ¶ 72), and 
when the message is generated according to the DFT-s-OFDM scheme, only the localized resource allocation is supported (the UE selects SC-FDMA as the uplink modulation scheme if the DCI does not include non-contiguous RB allocation [i.e., a single RB allocation or localized allocation], see FIG. 6 and ¶ 72).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ly as taught by Imamura, since the 
Regarding claim 13, Ly discloses wherein when the base station indicates the CP-OFDM scheme, resource allocation are supported for the third message (when the system information indicates that the base station has a CP-OFDM waveform receive capability and a DFT-s-OFDM waveform receive capability [i.e., “based on the indicated scheme” as claimed], the base station transmits the RAR message including an indication of a type of uplink resource assignment included in the RAR message and the indicated type of uplink resource assignment, such as a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment [i.e., “based on the uplink grant” as claimed]; the UE then uses the indicated type of uplink resource assignment [i.e., “based on the uplink grant” and also “based on the indicated scheme”] to transmit a Msg3, see step 540 in FIG. 5 and ¶¶ 68, 78), and 
wherein when the base station indicates the DFT-s-OFDM scheme, resource allocation is supported for the third message (when the system information indicates that the base station has a CP-OFDM waveform receive capability and a DFT-s-OFDM waveform receive capability [i.e., “based on the indicated scheme” as claimed], the base station transmits the RAR message including an indication of a type of uplink resource assignment included in the RAR message and the indicated type of uplink resource assignment, such as a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment [i.e., “based on the uplink grant” as claimed]; the UE then uses the indicated type of uplink resource assignment [i.e., “based on 
However, Ly does not explicitly disclose when indicates the CP-OFDM scheme, both distributed resource allocation and localized resource allocation are supported, and when indicates the DFT-s-OFDM scheme, only the localized resource allocation is supported.
Imamura discloses when indicates the CP-OFDM scheme, both distributed resource allocation and localized resource allocation are supported (the UE selects OFDMA as the uplink modulation scheme if the DCI includes non-contiguous RB allocation, where non-contiguous RB allocation includes both main RB allocation [i.e., localized] and additional RB allocations in non-contiguous manner [i.e., distributed resource allocation], see FIG. 6 and ¶ 72), and 
when indicates the DFT-s-OFDM scheme, only the localized resource allocation is supported (the UE selects SC-FDMA as the uplink modulation scheme if the DCI does not include non-contiguous RB allocation [i.e., a single RB allocation or localized allocation], see FIG. 6 and ¶ 72).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ly as taught by Imamura, since the modification, as suggested in ¶ 51 of Imamura, enables the wireless communication system to use CP-OFDM or DFT-s-OFDM scheme based on the needs and the environment of the wireless network so that CP-OFDM scheme is used to reduce the complexity of the receiver when the UE is relatively close to the base station and DFT-s-OFDM scheme is used to reduce PAPR and/or the cubic metric (CM) when the UEE is on or near the cell edge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474